Exhibit 10.2
NON-DISCLOSURE AND NON-COMPETITION AGREEMENT
     THIS AGREEMENT is entered into between Myers Industries, Inc. (the
“Company”) and David B. Knowles (“Employee”), effective as of June 19, 2009. The
Company, as used in this Agreement, includes Myers Industries, Inc., its
successors and assignees, and any of their existing and future subsidiaries in
the United States and foreign countries.
     In consideration of Employee’s employment with the Company under an
Employment Agreement dated of even date herewith (the “Employment Agreement”),
and other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Employee covenants and agrees as follows:
I. NON-DISCLOSURE. Employee covenants and agrees so long as this Agreement is in
effect, and after the termination of this Agreement, that:
     A. Without the prior written consent of the Company, Employee shall not at
any time, directly or indirectly, use for Employee’s own benefit or purposes or
for the benefit or purposes of any other person, firm, partnership, association,
corporation or business organization, or disclose to any person, firm,
partnership, association, corporation or business organization, any trade
secrets, information, data, know-how or knowledge (including, but not limited
to, trade secrets, information, data, know-how or knowledge relating to
customers, clients, products, technical services, business methods and
techniques, print outs, reports, market development programs, revenues, costs,
pricing structures, management practices, manuals, contracts, documents,
designs, computer programs, computer operating systems, computer applications,
software designs, inventions, processes, plans or employees) belonging to, or
relating to the affairs of the Company except where required in good faith to
transact the business of the Company.
     B. Employee shall return to the Company, at its request, and in any event
within three (3) days after termination of Employee’s employment, in good
condition, reasonable wear and tear excepted, all documentation and records
which are the property of the Company and any and all copies thereof, including,
but not limited to, all manuals, promotional and instructional materials, and
similar aids and equipment, all correspondence, customer lists, files, plans,
contracts, cost and pricing structures, accounting records, memoranda and
reports as well as all of the Company’s equipment and other property in
Employee’s hands or under Employee’s control at the time of the termination of
Employee’s employment.
     C. Employee shall keep in strict confidence all trade information, product
data, technical services, management practices, business and pricing methods and
techniques, customer and prospect lists, trade secrets and other confidential
information concerning the Company’s business and the Company’s methods of doing
business.
II. NON-COMPETITION. Employee acknowledges that Employee will be dealing with
confidential information, trade secrets and business methods which are the
Company’s property. Employee further acknowledges that the training, materials,
customer lists and other confidential information and trade secrets, all
provided to Employee by the Company, are of value to the Company and that it is
reasonable and necessary for the protection of the Company that the Employee not
compete with the Company within the area and for the duration hereinafter set
forth.

 



--------------------------------------------------------------------------------



 



     A. Accordingly, Employee covenants and agrees that Employee shall not, for
the term hereof and for a period of three (3) years following the termination of
Employee’s employment with the Company (the “Restricted Period”), for any reason
directly or indirectly (which means acting alone, as a sole proprietor, as a
partner, employee or agent of a partnership; as an officer, director, employee
or shareholder or agent of any other corporation; or as a trustee, fiduciary,
consultant, independent contractor, agent or other representative) engage in any
or all of the following activities within the Restricted Area (as defined
below):
1. Become employed or affiliated in any capacity with, perform services of any
type on behalf of, or enter into or engage in any business or other pursuit that
competes with and/or is similar to the Company’s business in any way; or
2. Promote the business of any person, firm, association, or corporation engaged
in a business which competes with and/or is similar in any way with the business
of the Company; or
3. Solicit, divert or take away or attempt to solicit, divert, or take away, any
of the Company’s customers, clients, accounts, sales and/or service
representatives, independent contractors or subcontractors, agents, suppliers or
patronage; or
4. Attempt to seek or cause any of the Company’s customers, clients, accounts,
sales and/or service representatives, independent contractors or suppliers to
refrain from patronizing the Company; or
5. Knowingly employ or engage, or attempt to employ or engage, in any capacity,
any person employed by the Company, or any sales and/or service representative,
or any independent contractor or agent of the Company, who was an employee,
representative, contractor, or agent of the Company during the period of three
(3) years prior to Employee’s termination.
     B. For purposes of this Agreement, the “Restricted Area” shall be anywhere
in the world.
III. MISCELLANEOUS.
     A. The existence of any claim or cause of action of the Employee against
the Company shall not constitute a defense to the enforcement by the Company of
the above covenants or obligations. Employee agrees that if Employee breaches
any of the covenants or obligations set forth above, the Restricted Period shall
be suspended until such time as said violation shall cease. Employee further
agrees that if Employee breaches any of Employee’s covenants or obligations set
forth above, the Company shall have the right, in addition to other rights
provided herein or any other rights that it may have in law or equity, to seek
and obtain from any court of competent jurisdiction relief by way of injunction.
Employee acknowledges and agrees that should Employee breach any of Employee’s
covenants and obligations above, the Company would suffer irreparable damages
and the Company would have no adequate remedy at law. Employee further agrees
that if the Company prevails in any legal proceeding to enforce this Agreement,
the Company shall be awarded, in addition to such other relief it may be
granted, attorneys’ fees and costs incurred in connection with such proceeding.

2



--------------------------------------------------------------------------------



 



     B. Employee agrees that each of the above covenants are separate and
distinct covenants, independent of each other, and that the illegality or
invalidity of any one or more of them or any part of one or more of them shall
not render the others illegal or invalid, and that if the invalidity or
unenforceability is due to the unreasonableness of the time or geographic area
covered by said covenants, said covenants shall nevertheless be enforced to the
maximum extent permitted by law and effective for such period of time and for
such area as may be determined to be reasonable by a court of competent
jurisdiction.
     C. If any portion of this Agreement shall be determined to be invalid or
unenforceable, then such determination shall not affect any other portion of
this Agreement and such other portions shall remain in full force and effect.
     D. The term of this Agreement is co-extensive with the term of the
Employment Agreement, as it may, from time to time, be amended or otherwise
extended; it being understood that Employee’s post-employment obligations under
this Agreement survive this Agreement.
     E. Employee covenants and acknowledges that Employee executed this
Agreement prior to the commencement of employment with Company and that this
Agreement is supported by good, valuable and sufficient consideration.
     F. For purposes of this Agreement, all communications provided for herein
shall be in writing and shall be deemed to have been duly given when hand
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

  (a)   If the notice is to the Company:         Myers Industries, Inc.
1293 South Main Street
Akron, OH 44301
Attn: President and Chief Executive Officer         With a copy to:        
Benesch Friedlander Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, Ohio 44114
Attn: Megan L. Mehalko


3



--------------------------------------------------------------------------------



 



  (b)   If the notice is to the Executive:         Mr. David B. Knowles
7755 Tecumseh Lane
Cincinnati, Ohio 45243

or to such other address as either party may have furnished to the other in
writing and in accordance herewith; except that notices of change of address
shall be effective only upon receipt.
     G. This Agreement may not be modified or amended except by a written
instrument signed by both the Company and Employee. This Agreement shall inure
to the benefit of the successors and assigns of the Company and shall be binding
upon Employee’s heirs, executors, administrators and successors.
     H. This Agreement and any dispute arising from or in relation to it shall
be governed by and construed in accordance with the laws of the State of Ohio.
Venue of any action or dispute of any kind arising from or relating to
Employee’s employment with the Company is limited exclusively to the courts of
the State of Ohio. Employee acknowledges and agrees that this Agreement may be
assigned by the Company without Employee’s consent.

            MYERS INDUSTRIES, INC.
      By:        /s/ John C. Orr         John C. Orr, President and        Chief
Executive Officer        EMPLOYEE:
           /s/ David B. Knowles       David B. Knowles           

4